Exhibit 10.4

 

LOAN AND SECURITY AGREEMENT

 

Between

 

SUMMIT FINANCIAL RESOURCES, L.P.

Lender

 

and

 

CORGENIX MEDICAL CORPORATION

CORGENIX, INC.

Borrower

 

Effective Date: September 30, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

Definitions

 

1

 

 

 

 

 

 

1.1

Definitions

 

1

 

 

 

 

 

2.

Loan Description

 

4

 

 

 

 

 

 

2.1

Amount of Loan

 

4

 

 

 

 

 

 

2.2

Nature and Duration of Loan

 

4

 

 

 

 

 

 

2.3

Promissory Note

 

4

 

 

 

 

 

 

2.4

Disbursements of Promissory Note

 

4

 

 

 

 

 

 

2.5

Administration Fee

 

5

 

 

 

 

 

 

2.6

First Loan Advance Fee

 

5

 

 

 

 

 

 

2.7

Early Termination Fee

 

5

 

 

 

 

 

 

2.8

Loan Payments

 

5

 

 

 

 

 

 

2.9

Excess Interest

 

6

 

 

 

 

 

3.

Security for Loan

 

6

 

 

 

 

 

 

3.1

Grant of Security Interest

 

6

 

 

 

 

 

 

3.2

Representations and Warranties Concerning Collateral

 

6

 

 

 

 

 

 

3.3

Covenants Concerning Collateral

 

7

 

 

 

 

 

4.

Conditions to Loan Disbursements

 

9

 

 

 

 

 

 

4.1

Conditions to Loan Disbursements

 

9

 

 

 

 

 

 

4.2

No Default, Adverse Change, False or Misleading Statement

 

9

 

 

 

 

 

5.

Representations and Warranties

 

9

 

 

 

 

 

 

5.1

Organization and Qualification

 

9

 

 

 

 

 

 

5.2

Authorization

 

10

 

 

 

 

 

 

5.3

Accuracy of Financial Statements

 

11

 

 

 

 

 

 

5.4

Full and Accurate Disclosure

 

11

 

 

 

 

 

 

5.5

Compliance with All Other Applicable Law

 

11

 

 

 

 

 

 

5.6

Operation of Business

 

11

 

 

 

 

 

 

5.7

Payment of Taxes

 

12

 

 

 

 

 

6.

Borrower’s Covenants

 

12

 

 

 

 

 

 

6.1

Eligible Equipment

 

12

 

 

 

 

 

 

6.2

Continued Compliance with Applicable Law

 

12

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

6.3

Payment of Taxes and Obligations

 

12

 

 

 

 

 

 

6.4

Financial Statements and Reports

 

13

 

 

 

 

 

 

6.5

Insurance

 

13

 

 

 

 

 

 

6.6

Inspection

 

13

 

 

 

 

 

 

6.7

Operation of Business

 

13

 

 

 

 

 

7.

Default

 

13

 

 

 

 

 

 

7.1

Events of Default

 

13

 

 

 

 

 

 

7.2

No Waiver of Event of Default

 

14

 

 

 

 

 

8.

Remedies

 

14

 

 

 

 

 

 

8.1

Remedies upon Event of Default

 

14

 

 

 

 

 

 

8.2

Rights and Remedies Cumulative

 

15

 

 

 

 

 

 

8.3

No Waiver of Rights

 

15

 

 

 

 

 

9.

General Provisions

 

16

 

 

 

 

 

 

9.1

Governing Agreement

 

16

 

 

 

 

 

 

9.2

Borrower’s Obligations Cumulative

 

16

 

 

 

 

 

 

9.3

Payment of Expenses and Attorney’s Fees

 

16

 

 

 

 

 

 

9.4

Right to Perform for Borrower

 

16

 

 

 

 

 

 

9.5

Assignability

 

17

 

 

 

 

 

 

9.6

Third Party Beneficiaries

 

17

 

 

 

 

 

 

9.7

Governing Law

 

17

 

 

 

 

 

 

9.8

Severability of Invalid Provisions

 

17

 

 

 

 

 

 

9.9

Interpretation of Loan and Security Agreement

 

17

 

 

 

 

 

 

9.10

Survival and Binding Effect of Representations, Warranties, and Covenants

 

17

 

 

 

 

 

 

9.11

Indemnification

 

18

 

 

 

 

 

 

9.12

Interest on Expenses and Indemnification, Collateral, Order of Application

 

18

 

 

 

 

 

 

9.13

Limitation of Consequential Damages

 

18

 

 

 

 

 

 

9.14

Revival Clause

 

18

 

 

 

 

 

 

9.15

Consent to Utah Jurisdiction, Exclusive Jurisdiction of Utah Courts, and Jury
Waiver

 

19

 

 

 

 

 

 

9.16

Nature of Borrower’s Obligations

 

19

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

9.17

Notices

 

23

 

 

 

 

 

 

9.18

Duplicate Originals; Counterpart Execution

 

24

 

 

 

 

 

 

9.19

Disclosure of Financial and Other Information

 

24

 

 

 

 

 

 

9.20

Integrated Agreement and Subsequent Amendment

 

24

 

iii

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement is made and entered into by and between Summit
Financial Resources, L.P., CORGENIX MEDICAL CORPORATION, and CORGENIX, INC.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.             Definitions

 

1.1           Definitions

 

Terms defined in the singular shall have the same meaning when used in the
plural and vice versa.  As used herein, the term:

 

“Accounts” shall have the meaning set forth in the definition of Collateral.

 

“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles and fully and
fairly representing the financial condition as of the date thereof and the
results of operations for the period or periods covered thereby, consistent with
other financial statements of that company previously delivered to Lender, and
(ii) in the case of calculations, definitions, and covenants, generally accepted
accounting principles consistent with those used in the preparation of financial
statements of Borrower previously delivered to Lender.

 

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
closed.

 

“Borrower” means, individually and collectively, jointly and severally, CMC and
CORGENIX, or either of them.

 

“CMC” means CORGENIX MEDICAL CORPORATION, a corporation organized and existing
under the laws of the State of Nevada, its successors, and, if permitted,
assigns.

 

“Collateral” means the following personal property of Borrower, wherever
located, now owned or existing or hereafter acquired or created, all additions
and accessions thereto, all replacements, insurance or condemnation proceeds,
all documents covering any of the Collateral, all leases of any of the
Collateral, all rents, revenues, issues, profits and proceeds arising from the
sale, lease, license, encumbrance, collection, or any other temporary or
permanent disposition of any of the Collateral or any interest therein, all
amendments, modifications, renewals, extensions, and replacements thereof, and
all products and proceeds thereof: (a) all inventory (the “Inventory”); (b) all
accounts (the “Accounts”); (c) all equipment, goods and motor vehicles
(collectively, the “Equipment”); (d) all general intangibles, including any and
all patents, trademarks and copyrights (registered or unregistered), trade
secrets, domain names and addresses, and intellectual property licenses; (e) any
and all promissory notes and instruments payable to or owing to Borrower or held
by Borrower; any and all leases under which Borrower is the lessor; any and all
chattel paper in favor of, owing to, or held by Borrower, including,

 

1

--------------------------------------------------------------------------------


 

without limitation, any and all conditional sale contracts or other sale
agreements, whether Borrower is the original party or the assignee; and any and
all security agreements, collateral and titles to motor vehicles which secure
any of the foregoing obligations; all deposit accounts, including without
limitation, all interest, dividends or distributions accrued or to accrue
thereon, whether or not due; all investment property, including all interest,
dividends or distributions accrued or to accrue thereon, whether or not due, all
documents; all letter-of-credit rights; and all supporting obligations
(collectively, the “Financial Obligations”); and (f) all balances, deposits,
debts or any other amounts or obligations of Lender owing to Borrower, whether
or not due.

 

“CORGENIX” means CORGENIX, INC., a corporation organized and existing under the
laws of the State of Delaware, its successors, and, if permitted, assigns.

 

“Default Rate” means the default interest rate provided in the Promissory Note.

 

“Effective Date” shall mean the date the parties intend this Loan and Security
Agreement to become binding and enforceable, which is the date stated at the
conclusion of this Loan and Security Agreement.

 

“Eligible Equipment” means Equipment which (i) is subject to no security
interest, lien, or encumbrance of any nature whatsoever with priority over the
security interest created by the Loan Documents and the Financing Agreement,
except any liens for current taxes and assessments which are not delinquent;
(ii) meets all applicable representations and warranties concerning the
Collateral set forth in Section 3.2 Representations and Warranties Concerning
Collateral and Section 3.3 Covenants Concerning Collateral; and (iii) is located
on the Borrower’s premises; but excluding any Equipment which, in the sole
discretion of Lender, is damaged, out-dated, obsolete, or otherwise unacceptable
to Lender.

 

“Event of Default” shall have the meaning set forth in Section 7.1 Events of
Default.

 

“Equipment” shall have the meaning set forth in the definition of Collateral.

 

“Equipment Appraisal” means a third-party appraisal of the Equipment that is
acceptable to Lender, in Lender’s reasonable discretion.

 

“Financing Agreement” means that certain Financing Agreement, and all
amendments, modifications, and addenda thereto, by and between Lender and
Borrower of approximate even date herewith.

 

“First Loan Advance” shall have the meaning set forth in Section 2.4
Disbursements of Promissory Note.

 

“Inventory” shall have the meaning set for in the definition of Collateral.

 

“Lender” means Summit Financial Resources, L.P., a Hawaii limited partnership,
its successors, and assigns.

 

“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Lender in obtaining possession of any Collateral, in storage and
preparation for sale, lease or

 

2

--------------------------------------------------------------------------------


 

other disposition of any Collateral, in the sale, lease, or other disposition of
any or all of the Collateral, and/or otherwise incurred in foreclosing on any of
the Collateral, including, without limitation, (a) reasonable attorneys fees and
legal expenses, (b) transportation and storage costs, (c) advertising costs,
(d) sale commissions, (e) sales tax and license fees, (f) costs for improving or
repairing any of the Collateral, and (g) costs for preservation and protection
of any of the Collateral.

 

“Loan” means the loan to be made pursuant to Section 2 Loan Description.

 

“Loan and Security Agreement” means this agreement, together with any exhibits,
amendments, addendums, and modifications.

 

“Loan Documents” means the Loan and Security Agreement, Promissory Note,
Security Documents, all other agreements and documents contemplated by any of
the aforesaid documents, and all amendments, modifications, addendums, and
replacements, whether presently existing or created in the future.

 

“Material Adverse Effect” means a material adverse effect on Borrower’s
financial condition, conduct of its business, or ability to perform its
obligations under the Loan Documents.

 

“Organizational Documents” means, in the case of a corporation, its Articles of
Incorporation and By-Laws; in the case of a general partnership, its Articles of
Partnership; in the case of a limited partnership, its Articles of Limited
Partnership; in the case of a limited liability company, its Articles of
Organization and Operating Agreement or Regulations, if any; in the case of a
limited liability partnership, its Articles of Limited Liability Partnership;
and all amendments, modifications, and changes to any of the foregoing which are
currently in effect.

 

“Permitted Encumbrances” means (i) liens for taxes and assessments not yet due
and payable or, if due and payable, those being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained,
(ii) security interests and liens created by the Loan Documents, (iii) security
interests and liens created by the Financing Agreement, (iv) security interests
and liens granted in favor of Benefactor Funding Corp. that shall be terminated
by Borrower prior to or immediately in connection with Lender making the First
Loan Advance, and (v) security interests and liens authorized in writing by
Lender.

 

“Promissory Note” means the promissory note to be executed by Borrower pursuant
to Section 2.3 Promissory Note and any and all renewals, extensions,
modifications, and replacements thereof.

 

“Qualified Bank Financing” means financing provided directly by a full service
commercial bank whose deposits are insured by the Federal Deposit Insurance
Corporation in the form of a revolving line of credit for which the primary
collateral is Client’s Accounts.  Financing provided by a subsidiary, affiliate
or division of such a bank does not qualify as Qualified Bank Financing.

 

“Second Loan Advance” shall have the meaning set forth in Section 2.4
Disbursements of Promissory Note.

 

3

--------------------------------------------------------------------------------


 

“Security Documents” means all security agreements, including this Loan and
Security Agreement, assignments, pledges, financing statements, and other
documents which create or evidence any security interest, assignment, lien or
other encumbrance in favor of Lender to secure any or all of the obligations
created or contemplated by any of the Loan Documents, and all amendments,
modifications, addendums, and replacements, whether presently existing or
created in the future.

 

“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.

 

2.             Loan Description

 

2.1           Amount of Loan

 

Upon fulfillment of all conditions precedent set forth in this Loan and Security
Agreement, and so long as no Event of Default exists, and no other breach has
occurred under the Loan Documents, Lender agrees to loan Borrower up to two
hundred fifty thousand dollars ($250,000).

 

2.2           Nature and Duration of Loan

 

The Loan shall be a term loan payable in full upon the date and upon the terms
and conditions provided in the Promissory Note.

 

2.3           Promissory Note

 

The Loan shall be evidenced by the Promissory Note.  The Promissory Note shall
be executed and delivered to Lender upon execution and delivery of this Loan and
Security Agreement.

 

2.4           Disbursements of Promissory Note

 

The proceeds of the Promissory Note shall be disbursed as follows:

 

a.             One disbursement to be made upon the execution and delivery of
the Loan Documents (the “First Loan Advance”).  The First Loan Advance shall be
in the amount of one hundred twenty-five thousand dollars ($125,000).

 

b.             One disbursement to be made upon the completion of the Equipment
Appraisal (the “Second Loan Advance”).  The Second Loan Advance shall be in an
amount that when combined with the First Loan Advance shall equal the lesser of
(i) two hundred fifty thousand dollars ($250,000), or (ii) sixty percent (60%)
of the net orderly liquidation value of Eligible Equipment as set forth in the
Equipment Appraisal.  In the event the net orderly liquidation value of Eligible
Equipment as set forth in the Equipment Appraisal is not greater than two
hundred eight thousand three hundred thirty-three and 34/100 dollars
($208,333.34), Borrower shall not be entitled to any Second Loan Advance or any
additional advances or disbursements under the Promissory Note.

 

4

--------------------------------------------------------------------------------


 

2.5           Administration Fee

 

Borrower shall pay Lender a monthly administration fee in an amount equal to one
and forty-five hundredths percent (1.45%) of the average outstanding monthly
principal balance on the Promissory Note each month.  The administration fee
shall be payable monthly in arrears.  Lender is irrevocably authorized to
disburse a sufficient amount of funds pursuant to the Financing Agreement each
month to pay the administration fee.

 

The administration fee is not intended to be and shall not be construed to be
interest.

 

2.6           First Loan Advance Fee

 

As consideration for making the First Loan Advance prior to the completion of
the Equipment Appraisal, Borrower shall pay to Lender a fee equal to two
thousand two hundred fifty dollars ($2,250) for each month, or portion thereof,
until the Equipment Appraisal has been completed; provided, however, the First
Loan Advance fee shall not exceed three thousand three hundred seventy-five
dollars ($3,375).  Lender is irrevocably authorized to disburse a sufficient
amount of funds pursuant to the Financing Agreement each month to pay the First
Loan Advance fee.

 

The First Loan Advance fee is not intended to be and shall not be construed to
be interest.

 

2.7           Early Termination Fee

 

If Borrower elects to terminate the Loan at any time prior to the maturity of
the Promissory Note, Borrower shall provide at least sixty (60) days written
notice of intent to terminate.  Upon such termination, or if an Event of Default
accelerates payment of the Loan, Borrower shall pay Lender an early termination
fee equal to one percent (1%) of the face amount of the Promissory Note;
provided, however, that in the event Borrower obtains Qualified Bank Financing
to replace the Loan and the financing provided under the Financing Agreement,
Lender shall waive the foregoing early termination fee so long as Borrower
provides at least sixty (60) days written notice of its intent to replace the
Loan and the financing provided under the Financing Agreement with Qualified
Bank Financing, which notice shall itemize the material financial terms of the
Qualified Bank Financing.  In the event Borrower provides Lender written notice
of its intent to replace the Loan and the financing provided under the Financing
Agreement with Qualified Bank Financing, Lender may, within thirty (30) days of
receipt of such notice, provide written notice to Borrower that Lender will
match the material terms of the proposed Qualified Bank Financing whereupon
Lender and Borrower shall amend the Loan Documents and the Financing Agreement,
as necessary, to match the material financial terms of the proposed Qualified
Bank Financing and the Loan Documents and the Financing Agreement shall remain
in force.

 

2.8           Loan Payments

 

As to all amounts owing to Lender by Borrower under the Loan Documents, Lender
(i) may, and is irrevocably authorized to, disburse a sufficient amount of funds
pursuant to the Financing Agreement to pay any such amounts in full, (ii) may,
if there are insufficient Reserves, as defined in the Financing Agreement,
demand payment from Borrower whereupon Borrower

 

5

--------------------------------------------------------------------------------


 

shall promptly pay all such amounts to Lender, or (iii) may exercise any
combination of the foregoing alternatives set forth in this Section or available
under the Loan Documents, at law, or in equity.

 

2.9           Excess Interest

 

It is the intent of the parties to comply with any usury law applicable to the
Loan and to all amounts owing pursuant to the Loan Documents and it is
understood and agreed that in no event and upon no contingency shall Borrower be
required to pay interest in excess of the rate allowed by any laws of any state
which are determined to be applicable and governing.  The intention of the
parties being to conform strictly to any applicable usury laws, the Loan
Documents shall be held to be subject to reduction to the amount allowed under
any applicable and governing usury laws as now or hereafter construed by the
courts having jurisdiction.  In the event Lender receives any interest under the
Loan Documents in excess of any highest permissible rate under any applicable
and governing law, such excess interest (including simple interest thereon at
the interest rate at the highest permissible rate which is applicable and
governing) shall be promptly applied to any unpaid principal balance owed by
Borrower.  To the extent such excess interest is greater than the unpaid
principal balance, Lender shall promptly remit such overage to Borrower.

 

3.             Security for Loan

 

3.1           Grant of Security Interest

 

Borrower hereby grants Lender a security interest in the Collateral.  Borrower
and Lender acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value to
Borrower, regardless of when advances to Borrower are actually made or when the
Collateral is created or acquired.

 

The Collateral shall secure all of Borrower’s present and future debts,
obligations, and liabilities of whatever nature, and without any limitation
whatsoever, to Lender, including, without limitation, (a) the Loan, (b) the
Promissory Note, (c) all obligations of Borrower under the Loan Documents,
(d) all advances of the same kind and quality relating to this transaction,
(e) all obligations of Borrower under the Financing Agreement, and
(f) transactions in which the documents evidencing the indebtedness refer to
this grant of security interest as providing security thereof.

 

Borrower’s obligations under this Loan and Security Agreement may also be
secured by other collateral as may be evidenced by other documentation apart
from this Loan and Security Agreement.

 

3.2           Representations and Warranties Concerning Collateral

 

Borrower represents and warrants that:

 

a.             Borrower is the sole owner of the Collateral.

 

6

--------------------------------------------------------------------------------


 

b.                                      The Inventory and Accounts are not
subject to any security interest, lien, prior assignment, or other encumbrance
of any nature whatsoever except Permitted Encumbrances.

 

c.                                       The Accounts and Financial Obligations,
if any, are each a bona fide obligation of the obligor identified therein for
the amount identified in the records of Borrower, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts and Financial Obligations.

 

d.                                      There are no defenses or setoffs to
payment of the Accounts and Financial Obligations, if any, which can be asserted
by way of defense or counterclaim against Borrower or Lender, except for normal
and customary disputes which arise in the ordinary course of business and which
do not affect a material portion of the Accounts and Financial Obligations.

 

e.                                       There is presently no default or
delinquency in any payment of the Accounts and Financial Obligations, if any,
except for any default or delinquency which has been reserved against by
Borrower in accordance with Accounting Standards and the Accounts and Financial
Obligations will be timely paid in full by the obligors, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts and Financial Obligations.

 

f.                                         Borrower has no knowledge of any fact
or circumstance which would materially impair the ability of any obligor on the
Accounts and Financial Obligations, if any, to timely perform its obligations
thereunder, except those which arise in the ordinary course of business and
which do not affect a material portion of the Accounts and Financial
Obligations.

 

g.                                      Any services performed or goods sold
giving rise to the Accounts and Financial Obligations, if any, have been
rendered or sold in compliance with applicable laws, ordinances, rules, and
regulations and in the ordinary course of Borrower’s business.

 

h.                                      There have been no extensions,
modifications, or other agreements relating to payment of the Accounts and
Financial Obligations, if any, except those granted in the ordinary course of
business and which do not affect a material portion of the Accounts and
Financial Obligations and except those agreements with Benefactor Funding Corp.
that shall be terminated by Borrower prior to or immediately in connection with
Lender making the First Loan Advance.

 

3.3                                 Covenants Concerning Collateral

 

Borrower covenants that:

 

a.                                       Borrower hereby authorizes Lender to
file UCC Financing Statements concerning the Collateral.  Borrower will execute
and deliver any documents (properly endorsed, if necessary) reasonably requested
by Lender for perfection or enforcement of

 

7

--------------------------------------------------------------------------------


 

any security interest or lien, give good faith, diligent cooperation to Lender,
and perform such other acts reasonably requested by Lender for perfection and
enforcement of any security interest or lien, including, without limitation,
obtaining control for purposes of perfection with respect to Collateral
consisting of deposit accounts, investment property, letter-of-credit rights,
and electronic chattel paper.  Lender is authorized to file, record, or
otherwise utilize such documents as it deems necessary to perfect and/or enforce
any security interest or lien granted hereunder.

 

b.                                      Borrower shall keep the Equipment in
good repair, ordinary wear and tear and obsolescence excepted, and be
responsible for any loss or damage to the Equipment.  Borrower shall pay when
due all taxes, license fees and other charges on the Equipment.  Borrower shall
not sell, misuse, conceal, or in any way dispose of the Equipment or permit it
to be used unlawfully or for hire or contrary to the provisions of any insurance
coverage.  Risk of loss of the Equipment shall be on Borrower at all times
unless Lender takes possession of the Equipment.  Loss of or damage to the
Equipment or any part thereof shall not release Borrower from any of the
obligations secured by the Equipment.  Lender or its representatives may, at any
time and from time to time, enter any premises where the Equipment is located
and inspect, audit and check the Equipment; provided, however, that so long as
no Event of Default has occurred, Lender will only enter any premises where the
Equipment is located upon twenty-four (24) hours notice to Borrower.

 

c.                                       Borrower agrees to insure the
Equipment, at Borrower’s expense, against loss, damage, theft, and such other
risks as Lender may request to the full insurable value thereof with insurance
companies and policies satisfactory to Lender.  Proceeds from such insurance
shall be payable to Lender as its interest may appear, shall name Lender as an
additional insured and as a loss payee, and such policies shall provide for a
minimum ten (10) days written cancellation notice to Lender.  Upon request,
policies or certificates attesting to such coverage shall be delivered to
Lender.  Insurance proceeds may be applied by Lender toward payment of any
obligation secured by this Loan and Security Agreement, whether or not due, in
such order of application as Lender may elect.

 

d.                                      Borrower will at all times keep accurate
and complete records of the Collateral.  Lender or its representatives may, at
any time and from time to time, enter any premises where the Collateral and/or
the records pertaining to the Collateral are located and inspect, inventory,
audit, check, copy, and otherwise review the Collateral and the records
concerning the Collateral; provided, however, that so long as no Event of
Default has occurred, Lender will enter any premise where the Collateral and/or
records pertaining to the Collateral are located upon twenty-four (24) hours
notice to Borrower.

 

8

--------------------------------------------------------------------------------


 

4.                                       Conditions to Loan Disbursements

 

4.1                                 Conditions to Loan Disbursements

 

Lender’s obligation to disburse any of the Loan is expressly subject to, and
shall not arise until all of the conditions set forth below have been
satisfied.  All of the documents referred to below must be in a form and
substance acceptable to Lender.

 

a.                                       All of the Loan Documents and all other
documents contemplated to be delivered to Lender prior to funding have been
fully executed and delivered to Lender.

 

b.                                      All of the documents contemplated by the
Loan Documents which require filing or recording have been properly filed and
recorded so that all of the liens and security interests granted to Lender in
connection with the Loan will be properly created and perfected and will have a
priority acceptable to Lender.

 

c.                                       All other conditions precedent provided
in or contemplated by the Loan Documents or any other agreement or document have
been performed.

 

d.                                      As of the date of disbursement of all or
any portion of the Loan, the following shall be true and correct:  (i) all
representations and warranties made by Borrower in the Loan Documents are true
and correct as of the date of such disbursement; and (ii) no Event of Default
has occurred and no conditions exist and no event has occurred, which, with the
passage of time or the giving of notice, or both, would constitute an Event of
Default.

 

e.                                       All conditions precedent to advances
under the Financing Agreement have been fully satisfied in Lender’s sole
discretion.

 

All conditions precedent set forth in this Loan and Security Agreement and any
of the Loan Documents are for the sole benefit of Lender and may be waived
unilaterally by Lender.

 

4.2                                 No Default, Adverse Change, False or
Misleading Statement

 

Lender’s obligation to advance any funds at any time pursuant to this Loan and
Security Agreement and the Promissory Note shall, at Lender’s reasonable
discretion, terminate upon the occurrence of any Event of Default or upon the
reasonable determination by Lender that any of Borrower’s representations made
in any of the Loan Documents were false or materially misleading when made. 
Upon the exercise of such discretion, Lender shall be relieved of all further
obligations under the Loan Documents.

 

5.                                       Representations and Warranties

 

5.1                                 Organization and Qualification

 

CMC represents and warrants that it is a corporation duly organized and existing
under the laws of the State of Nevada, and that CMC is qualified and in good
standing as a foreign corporation in the State of Colorado.

 

9

--------------------------------------------------------------------------------


 

CORGENIX represents and warrants that it is a corporation duly organized and
existing under the laws of the State of Delaware, and that CORGENIX is qualified
and in good standing as a foreign corporation in the State of Colorado.

 

CMC represents and warrants that it has delivered to Lender or Lender’s counsel
accurate and complete copies of CMC’s Organizational Documents which are
operative and in effect as of the Effective Date.

 

CORGENIX represents and warrants that it has delivered to Lender or Lender’s
counsel accurate and complete copies of CORGENIX’s Organizational Documents
which are operative and in effect as of the Effective Date.

 

The complete and exact name of CMC is CORGENIX MEDICAL CORPORATION.

 

The complete and exact name of CORGENIX is CORGENIX, INC.

 

The organizational identification number, if any, assigned to CMC by CMC’s state
of organization is C6200-1994.

 

The organizational identification number, if any, assigned to CORGENIX by
CORGENIX’s state of organization is 2235854.

 

Borrower’s chief executive office is located at 11575 Main Street, #400,
Broomfield, Colorado 80020.

 

Borrower’s place of business is located at 11575 Main Street, #400, Broomfield,
Colorado 80020.

 

During the five (5) years preceding the date of this Loan and Security
Agreement, Borrower has not (i) been known by nor used any legal, fictitious or
trade name except REAADS Medical Products, Inc.; (ii) changed its name in any
respect; (iii) been the surviving entity of a merger or consolidation; or
(iv) has not acquired all or substantially all of the assets of any person or
entity.

 

5.2                                 Authorization

 

CMC represents and warrants that the execution, delivery, and performance by CMC
of the Loan Documents has been duly authorized by all necessary action on the
part of CMC and are not inconsistent with CMC’s Organizational Documents or any
resolution of the Board of Directors of CMC, do not and will not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract,
or other instrument to which CMC is a party or by which it is bound, and that by
the execution and delivery thereof, CMC intends that the Loan Documents will
constitute legal, valid, and binding agreements and obligations of CMC,
enforceable in accordance with their respective terms.

 

CORGENIX represents and warrants that the execution, delivery, and performance
by CORGENIX of the Loan Documents has been duly authorized by all necessary
action on the part of CORGENIX and are not inconsistent with CORGENIX’s
Organizational Documents or any

 

10

--------------------------------------------------------------------------------


 

resolution of the Board of Directors of CORGENIX, do not and will not contravene
any provision of, or constitute a default under, any indenture, mortgage,
contract, or other instrument to which CORGENIX is a party or by which it is
bound, and that by the execution and delivery thereof, CORGENIX intends that the
Loan Documents will constitute legal, valid, and binding agreements and
obligations of CORGENIX, enforceable in accordance with their respective terms.

 

5.3                                 Accuracy of Financial Statements

 

Borrower represents and warrants that all of its audited financial statements
heretofore delivered to Lender have been prepared in accordance with Accounting
Standards.

 

Borrower represents and warrants that all of its unaudited financial statements
heretofore delivered to Lender fully and fairly represent Borrower’s financial
condition as of the date thereof and the results of Borrower’s operations for
the period or periods covered thereby and are consistent with other financial
statements previously delivered to Lender absent footnote disclosures.

 

Borrower represents and warrants that since the dates of the most recent audited
and unaudited financial statements delivered to Lender, there has been no event
which would have a Material Adverse Effect on its financial condition.

 

Borrower represents and warrants that all of its pro forma financial statements
heretofore delivered to Lender have been prepared consistently with Borrower’s
actual financial statements and fully and fairly represent Borrower’s
anticipated financial condition and the anticipated results of Borrower’s
operation for the period or periods covered thereby.

 

5.4                                 Full and Accurate Disclosure

 

Borrower represents and warrants that this Loan and Security Agreement, the
financial statements referred to herein, any loan application submitted to
Lender, and all other statements furnished by Borrower to Lender in connection
herewith contain no untrue statement of a material fact and omit no material
fact necessary to make the representations and warranties contained in this
Section 5 not misleading.  Borrower represents and warrants that it has not
failed to disclose in writing to Lender any fact that would have a Material
Adverse Effect.

 

5.5                                 Compliance with All Other Applicable Law

 

Borrower represents and warrants that it has complied with all applicable
statutes, rules, regulations, orders, and restrictions of any domestic or
foreign government, or any instrumentality or agency thereof having jurisdiction
over the conduct of Borrower’s business or the ownership of its properties,
which may have a Material Adverse Effect.

 

5.6                                 Operation of Business

 

Borrower represents and warrants that Borrower possesses all material licenses,
permits, franchises, patents, copyrights, trademarks, and trade names, or rights
thereto, to conduct its business substantially as now conducted and as presently
proposed to be conducted, and

 

11

--------------------------------------------------------------------------------


 

Borrower is not in violation of any valid material rights of others with respect
to any of the foregoing.

 

5.7                                 Payment of Taxes

 

Borrower represents and warrants that Borrower has filed all tax returns
(federal, state, and local) required to be filed and has paid all taxes,
assessments, and governmental charges and levies, including interest and
penalties, on Borrower’s assets, business and income, except such as are being
contested in good faith by proper proceedings and as to which adequate reserves
are maintained.

 

6.                                       Borrower’s Covenants

 

Borrower makes the following agreements and covenants, which shall continue so
long as this Loan and Security Agreement is in effect and so long as Borrower is
indebted to Lender for obligations arising out of, identified in, or
contemplated by this Loan and Security Agreement.

 

6.1                                 Eligible Equipment

 

Borrower shall at all times maintain Eligible Equipment so that the total,
outstanding balance owing under the Promissory Note equals or is less than the
amount equal to sixty (60%) of the net orderly liquidation value of the Eligible
Equipment as set forth in the Equipment Appraisal or any subsequent appraisal of
the Equipment acceptable to Lender, in Lender’s sole discretion.  If at any time
the total, outstanding balance owing under the Promissory Note exceeds this
formula, Borrower shall promptly make payment to Lender in a sufficient amount
to bring the total outstanding balance owing under the Promissory Note in
compliance with this formula, and if such payment is not immediately made,
interest shall accrue on such amount at the Default Rate, regardless of whether
Lender waives the Event of Default caused by such non-payment.

 

6.2                                 Continued Compliance with Applicable Law

 

Borrower shall conduct its business in a lawful manner and in material
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders; shall maintain in good standing all licenses and
organizational or other qualifications reasonably necessary to its business and
existence; and shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing documents.

 

6.3                                 Payment of Taxes and Obligations

 

Borrower shall pay when due all taxes, assessments, and governmental charges and
levies on Borrower’s assets, business, and income, and all material obligations
of Borrower of whatever nature, except such as are being contested in good faith
by proper proceedings and as to which adequate reserves are maintained.

 

12

--------------------------------------------------------------------------------


 

6.4                                 Financial Statements and Reports

 

Borrower shall provide Lender with such financial statements and reports as
Lender may reasonably request.  Audited financial statements and reports shall
be prepared in accordance with Accounting Standards.  Unaudited financial
statements and reports shall fully and fairly represent Borrower’s financial
condition as of the date thereof and the results of Borrower’s operations for
the period or periods covered thereby and shall be consistent with other
financial statements previously delivered to Lender absent footnote disclosures.

 

6.5                                 Insurance

 

Borrower shall at all times maintain all insurance policies as may be required
under the Financing Agreement.

 

6.6                                 Inspection

 

Borrower shall at any reasonable time and from time to time permit Lender or any
representative of Lender to examine and make copies of and abstracts from the
records and books of account of, and visit and inspect the properties and assets
of, Borrower, and to discuss the affairs, finances, and accounts of Borrower
with any of Borrower’s officers and directors and with Borrower’s independent
accountants.

 

6.7                                 Operation of Business

 

Borrower shall maintain all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary or advisable to
conduct its business and Borrower shall not violate any valid rights of others
with respect to any of the foregoing.  Borrower shall continue to engage in a
business of the same general type as now conducted.

 

7.                                       Default

 

7.1                                 Events of Default

 

Time is of the essence of this Loan and Security Agreement.  The occurrence of
any of the following events shall constitute a default under this Loan and
Security Agreement and under the Loan Documents and shall be termed an “Event of
Default”:

 

a.                                       Borrower fails in the payment or
performance of any obligation, covenant, agreement, or liability created by any
of the Loan Documents.

 

b.                                      Any material representation, warranty,
or financial statement made by or on behalf of Borrower in any of the Loan
Documents, or any document contemplated by the Loan Documents, is false or
misleading.

 

c.                                       Default occurs or Borrower fails to
comply with any term in any of the Loan Documents.

 

13

--------------------------------------------------------------------------------


 

d.                                      Any indebtedness of Borrower under any
note or indenture or default of Borrower under any contract, agreement, or
undertaking is accelerated which results in a Material Adverse Effect.

 

e.                                       Default or an event which, with the
passage of time or the giving of notice or both, would constitute a default, by
Borrower, occurs on any note, indenture, contract, agreement, or undertaking
which results in a Material Adverse Effect.

 

f.                                         Default or an event which, with the
passage of time or the giving of notice or both, would constitute a default, by
Borrower, occurs under the Financing Agreement or Lender’s financing of
Borrower’s Accounts under the Financing Agreement terminates for any reason
whatsoever.

 

g.                                      Borrower is dissolved or substantially
ceases business operations.

 

h.                                      A receiver, trustee, or custodian is
appointed for any part of Borrower’s property, or any part of Borrower’s
property is assigned for the benefit of creditors.

 

i.                                          Any proceeding is commenced or
petition filed under any bankruptcy or insolvency law by or against Borrower.

 

j.                                          Any judgment or regulatory fine is
entered against Borrower which results in a Material Adverse Effect.

 

k.                                       Borrower becomes insolvent or fails to
pay its debts as they mature.

 

l.                                          Any change occurs in Borrower’s
condition or any event occurs which may have a Material Adverse Effect.

 

7.2                                 No Waiver of Event of Default

 

No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.

 

8.                                       Remedies

 

8.1                                 Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the obligations due or to become due from Borrower to Lender,
whether arising under this Loan and Security Agreement, the Promissory Note, the
Security Documents or otherwise, at the option of Lender and with notice to
Borrower, which notice shall not be required to be in writing, of the exercise
of such option, shall accelerate and become at once due and payable in full, and
Lender shall have the following rights and remedies, in addition to all other
rights and remedies existing at law, in equity, or by statute or provided in the
Loan Documents:

 

a.                                       Lender shall have the right,
immediately and without prior notice or demand, to set off against Borrower’s
obligations to Lender, whether or not due, all

 

14

--------------------------------------------------------------------------------


 

money and other amounts owed by Lender in any capacity to Borrower, including,
without limitation, all amounts owing under the Financing Agreement.

 

b.                                      Lender shall have all the rights and
remedies available under the Uniform Commercial Code.

 

c.                                       Lender shall have the right to enter
upon any premises where the Collateral or records relating thereto may be and
take possession of the Collateral and such records.

 

d.                                      Upon request of Lender, Borrower shall,
at the expense of Borrower, assemble the Collateral and records relating thereto
at a place designated by Lender and tender the Collateral and such records to
Lender.

 

e.                                       Without notice to Borrower, Lender may
obtain the appointment of a receiver of the business, property and assets of
Borrower and Borrower hereby consents to the appointment of Lender or such
person as Lender may designate as such receiver.

 

f.                                         Lender may sell, lease or otherwise
dispose of any or all of the Collateral and, after deducting the Liquidation
Costs, apply the remainder to pay, or to hold as a reserve against, the
obligations secured by this Loan and Security Agreement.

 

g.                                      Lender shall have all the rights and
remedies available under the Financing Agreement.

 

Borrower shall be liable for all deficiencies owing on any obligations secured
by this Loan and Security Agreement after liquidation of the Collateral.  Lender
shall not have any obligation to clean-up or otherwise prepare any Collateral
for sale, lease, or other disposition.

 

8.2                                 Rights and Remedies Cumulative

 

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Lender might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.  No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.

 

8.3                                 No Waiver of Rights

 

No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.

 

15

--------------------------------------------------------------------------------


 

9.                                       General Provisions

 

9.1                                 Governing Agreement

 

In the event of conflict or inconsistency between this Loan and Security
Agreement and the other Loan Documents, excluding the Promissory Note, the terms
and provisions of this Loan and Security Agreement shall govern.

 

9.2                                 Borrower’s Obligations Cumulative

 

Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrower contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrower contained herein or therein.

 

9.3                                 Payment of Expenses and Attorney’s Fees

 

Borrower shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation,
appraisal fees, environmental inspection fees, field examination expenses, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.

 

Upon occurrence of an Event of Default, Borrower agrees to pay all costs and
expenses, including reasonable attorney fees and legal expenses, incurred by
Lender in enforcing, or exercising any remedies under, the Loan Documents, and
any other rights and remedies.  Additionally, Borrower agrees to pay all
Liquidation Costs.  Any and all such costs, expenses, and Liquidation Costs
shall be payable by Borrower upon demand, together with interest thereon from
the date of the advance until repaid, both before and after judgment, at the
Default Rate.

 

Borrower agrees to pay all expenses, including reasonable attorney fees and
legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving Borrower, the Loan Documents, or the Collateral, including, without
limitation, expenses incurred in modifying or lifting the automatic stay,
determining adequate protection, use of cash collateral or relating to any plan
of reorganization.

 

9.4                                 Right to Perform for Borrower

 

Lender may, in its sole discretion and without any duty to do so, elect to
discharge taxes, tax liens, security interests, or any other encumbrance upon
the Collateral or any other property or asset of Borrower, to pay any filing,
recording, or other charges payable by Borrower, or to perform any other
obligation of Borrower under this Loan and Security Agreement or under the
Security Documents.

 

16

--------------------------------------------------------------------------------


 

9.5           Assignability

 

Borrower may not, without Lender’s prior written consent, assign or transfer any
of the Loan Documents and any such purported assignment or transfer is void. 
Lender may assign or transfer any of the Loan Documents.  Funding of this Loan
may be provided by an affiliate of Lender.

 

9.6           Third Party Beneficiaries

 

The Loan Documents are made for the sole and exclusive benefit of Borrower and
Lender and are not intended to benefit any other third party.  No third party
may claim any right or benefit or seek to enforce any term or provision of the
Loan Documents.

 

9.7           Governing Law

 

The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, except to the extent that any such document expressly
provides otherwise.

 

9.8           Severability of Invalid Provisions

 

Any provision of this Loan and Security Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.9           Interpretation of Loan and Security Agreement

 

The article and section headings in this Loan and Security Agreement are
inserted for convenience only and shall not be considered part of the Loan and
Security Agreement nor be used in its interpretation.

 

All references in this Loan and Security Agreement to the singular shall be
deemed to include the plural when the context so requires, and vice versa. 
References in the collective or conjunctive shall also include the disjunctive
unless the context otherwise clearly requires a different interpretation.

 

9.10         Survival and Binding Effect of Representations, Warranties, and
Covenants

 

All agreements, representations, warranties, and covenants made herein by
Borrower shall survive the execution and delivery of this Loan and Security
Agreement and shall continue in effect so long as any obligation to Lender
contemplated by this Loan and Security Agreement is outstanding and unpaid,
notwithstanding any termination of this Loan and Security Agreement.  All
agreements, representations, warranties, and covenants made herein by Borrower
shall survive any bankruptcy proceedings involving Borrower.  All agreements,
representations, warranties, and covenants in this Loan and Security Agreement
shall bind the party making the same, its successors and, if permitted by
Lender, assigns, and all rights and

 

17

--------------------------------------------------------------------------------


 

remedies in this Loan and Security Agreement shall inure to the benefit of and
be enforceable by each party for whom made, their respective successors and, if
permitted by Lender, assigns.

 

9.11         Indemnification

 

Borrower shall indemnify Lender for any and all claims and liabilities, and for
damages which may be awarded or incurred by Lender, and for all reasonable
attorney fees, legal expenses, and other out-of-pocket expenses incurred in
defending such claims, arising from or related in any manner to the negotiation,
execution, or performance by Lender of any of the Loan Documents, but excluding
any such claims based upon breach or default by Lender or gross negligence or
willful misconduct of Lender.

 

Lender shall have the sole and complete control of the defense of any such
claims.  Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

 

9.12         Interest on Expenses and Indemnification, Collateral, Order of
Application

 

All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of Borrower, and indemnification amounts
owing by Borrower to Lender under or pursuant to this Loan and Security
Agreement, the Promissory Note, and/or any Security Documents shall be due and
payable upon demand.  If not paid upon demand, all such obligations shall bear
interest at the Default Rate from the date of disbursement until paid to Lender,
both before and after judgment.  Lender is irrevocably authorized to disburse
funds under the Financing Agreement for payment of all such obligations.

 

Payment of all such obligations shall be secured by the Collateral and by the
Security Documents.

 

All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Note, and all other amounts owing to Lender by
Borrower in such order and priority as determined by Lender.  Unless provided
otherwise in the Promissory Note, payments on the Promissory Note shall be
applied first to accrued interest and the remainder, if any, to principal.

 

9.13         Limitation of Consequential Damages

 

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrower for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with the negotiation, documentation, administration or collection of the Loan.

 

9.14         Revival Clause

 

If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Lender by or on behalf of Borrower should for any reason
subsequently be determined to be “voidable” or “avoidable” in whole or in part
within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other

 

18

--------------------------------------------------------------------------------


 

federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

 

9.15         Consent to Utah Jurisdiction, Exclusive Jurisdiction of Utah
Courts, and Jury Waiver

 

The parties acknowledges that by execution and delivery of the Loan Documents,
they have transacted business in the State of Utah and the parties voluntarily
submit to, consent to, and waive any defense to the jurisdiction of courts
located in the State of Utah as to all matters relating to or arising from the
Loan Documents and/or the transactions contemplated thereby.  EXCEPT AS
EXPRESSLY AGREED IN WRITING BY THE PARTIES, THE STATE AND FEDERAL COURTS LOCATED
IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL
CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER OR RELATING TO THE LOAN
DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING,
OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER
FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY EACH PARTY.

 

THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS.

 

9.16         Nature of Borrower’s Obligations

 

a.             All obligations pursuant to this Loan and Security Agreement and
the Loan Documents shall be the joint and several obligations of each of
Borrower.  Each reference to “Borrower” hereunder shall be deemed to refer to
each Borrower individually and collectively and each obligation to be performed
by “Borrower” hereunder shall be performed by each Borrower.  Lender shall have
no responsibility to inquire into the apportionment, allocation or disposition
of any advances made under the Loan.  Each Borrower hereby irrevocably appoints
the other as its agent and attorney-in-fact for all purposes of the related
documents, including, without limitation, the giving and receiving of notices
and other communications and the making of all certifications and reports
required pursuant to this Loan and Security Agreement and the Loan Documents. 
The action of any Borrower with respect to any advance made under the Loan and
the requests, notices, reports and other materials submitted by any Borrower
shall bind each Borrower.

 

b.             Each Borrower hereby agrees to indemnify Lender and hold Lender
harmless from and against any and all liabilities, expenses, losses, damages
and/or claims

 

19

--------------------------------------------------------------------------------


 

of any damage or injury asserted against Lender by Borrower or any other person
arising from or incurred by reason of the joint nature of the borrowings
hereunder or any action taken by Lender pursuant hereto.

 

c.                                       Each Borrower represents and warrants
to Lender that the request for joint borrowing was made by each Borrower and
that each Borrower is engaged in operations that require financing on such a
joint basis.  Each Borrower expects to derive benefit, directly or indirectly,
from the Loan.

 

d.                                      Each Borrower shall be a direct, primary
and independent obligor and shall not be deemed to be a guarantor, accommodation
party or other person secondarily liable for the Obligations under the Loan
Documents.  “Obligations” as used in this Section means, as the context
requires, the duties and obligations under the Loan Documents from time to
time.  Without limiting the foregoing, however, each Borrower represents,
warrants, covenants and agrees as follows:

 

(i)            Lender may enforce the Loan and Security Agreement and the Loan
Documents against any property, interests in property, and rights to property
securing any or all Obligations arising pursuant to the related documents
without first having sought enforcement of Loan and Security Agreement and any
related documents against any Borrower or any other Collateral.

 

(ii)           Such Obligations shall not be affected by any of the following: 
(A) the bankruptcy, disability, dissolution, incompetence, insolvency,
liquidation, or reorganization of any Borrower; (B) any defense of either
Borrower to payment or performance of any or all Obligations or enforcement of
any and all liens and encumbrances; (C) the discharge, modification of the terms
of, reduction in the amount of, or stay of enforcement of any or all liens and
encumbrances or any or all Obligations under the related documents in any
bankruptcy, insolvency, reorganization, or other legal proceeding or by law,
ordinance, regulation, or rule (federal, state, or local); (D) the cessation of
liability of either Borrower or any or all Obligations; (E) any claim or dispute
by any other Borrower concerning the occurrence of any default in performance of
any Obligations, or any other matter.

 

(iii)          Lender may do the following acts or omissions from time to time
with notice to Borrower, which notice shall not be required to be in writing,
but without the consent of any Borrower and without receiving payment or other
value, nor shall the following acts or omissions affect, delay or impair any of
such Obligations or any or all liens and encumbrances:  (A) Lender may obtain
Collateral or additional Collateral; (B) with the agreement of one Borrower,
Lender may substitute for any or all Collateral regardless of whether the same
type or greater or lesser value; (C) Lender may release any or all Collateral;
(D) Lender may compromise, delay enforcement, fail to enforce, release, settle
or waive any rights or remedies of Lender as to any or all Collateral; (E)
Lender may sell or otherwise dispose of any Collateral in accordance with the
related documents and in such manner or order as Lender determines; (F) Lender
may fail to perfect, fail to protect the priority of, and fail to ensure any or
all liens or

 

20

--------------------------------------------------------------------------------


 

encumbrances; (G) Lender may fail to inspect, insure, maintain, preserve or
protect any or all Collateral; (H) Lender may obtain additional obligors for any
or all such Obligations; (I) with the agreement of one Borrower, Lender may
increase or decrease any or all Obligations or otherwise change terms of any or
all Obligations; (J) Lender may release any Borrower; (K) Lender may compromise,
delay enforcement, fail to enforce, release, settle or waive any Obligations of
any Borrower with the agreement of that Loan Party; (L) Lender may make advances
to, or grant other financial accommodations for any Borrower; (M) Lender may
fail to file or pursue a claim in any bankruptcy, insolvency, reorganization or
other proceeding as to any or all liens and encumbrances or any or all
Obligations; (N) Lender may amend, modify, extend, renew, restate, supplement or
terminate in whole or in part the obligation of any Loan Party with the
agreement of that Loan Party; (O) Lender may take or fail to take any other
action with respect to any Loan Document or Loan Party; and (P) Lender may do
any other acts or make any other omissions that result in the extinguishment of
the obligation of any Loan Party.  As used herein, “Loan Party” means Borrower,
and each other person that from time to time is or becomes obligated to Lender
under this Loan and Security Agreement and any Loan Documents or grants any lien
or encumbrance to Lender with respect to any Collateral.

 

(iv)          Each Borrower waives any and all rights and benefits under any
laws that limit the liability or exonerate guarantors or sureties s now or
hereafter in effect and any other statutes or rules now or hereafter in effect
that purport to confer specific rights upon or make specific defenses or
procedures available to any Borrower.

 

(v)           Each Borrower waives any rights that require Lender, and Lender
shall have no obligation to, provide to Borrower any information concerning the
performance of any other Borrower, the Obligations of Borrower hereunder or
under the related documents, or the ability of the other to perform the
Obligations or any other matter, regardless of what information Lender may from
time to time have.  Borrower waives any and all present and future claims,
remedies and rights against the other or any other Borrower, the Collateral and
any other property, interest in property or rights to property of any other Loan
Party (A) arising from any performance hereunder, (B) arising from any
application of any Collateral, or any other property, interest in property or
rights to property of any other Borrower, or (C) otherwise arising in respect of
this Loan and Security Agreement and the Loan Documents, regardless of whether
such claims, remedies and rights arise under any present or future agreement,
document or instrument or are provided by any law, ordinance, regulation or rule
(federal, state or local) (including, without limitation, any and all rights of
contribution, exoneration, indemnity, reimbursement, and subrogation and any and
all rights to participate in the rights and remedies of Lender, against any
Borrower).  To the fullest extent that rights of contribution, exoneration,
indemnity, reimbursement and subrogation are not waivable, such rights are
hereby made subordinate and subject to all rights, liens and claims of Lender.

 

21

--------------------------------------------------------------------------------


 

e.                                       Each Borrower hereby represents and
warrants to Lender that:

 

(i)            As of the date hereof and after giving effect to the execution
and delivery of this Loan and Security Agreement and the obligations hereby
assumed, the sum of each Borrower’s debts is less than all of such Borrower’s
assets at fair valuation.

 

(ii)           Borrower is not entering into this Loan and Security Agreement,
granting any security in connection with this Loan and Security Agreement, or
otherwise making any transfer in connection with this Loan and Security
Agreement, with actual intent to hinder, delay or defraud any creditor of
Borrower, whether such creditor now exists or may hereafter arise.

 

(iii)          Borrower acknowledges that Lender’s commitment to lend certain
amounts to Borrower pursuant to this Loan and Security Agreement constitutes
reasonably equivalent value in exchange for the execution and delivery by
Borrower of this Loan and Security Agreement, the granting of security in
connection with this Loan and Security Agreement, and all transfers made by
Borrower in connection with this Loan and Security Agreement.  Borrower agrees
that the execution of this Loan and Security Agreement, the joint borrowing
contemplated by this Loan and Security Agreement, the Loan Documents, and the
other related documents and the other terms and conditions of the Loan
Documents, even though entailing some risks, have been determined by Borrower to
be the most desirable form of financing for Borrower’s operations and to provide
to Borrower more availability of funds and flexibility in satisfying Borrower’s
need for funds.

 

(iv)          Borrower is not engaged or about to be engaged in a business or
transaction for which the assets of Borrower (after giving effect to the
granting of any security in connection with the execution and delivery of this
Loan and Security Agreement and any other transfer made or contemplated to be
made in connection with the execution and delivery of this Loan and Security
Agreement) would be unreasonably small in relation to the business or
transaction.

 

(v)           Borrower does not intend to incur, or believe that it will, incur
debts beyond its ability to pay such debts as they become due.

 

(vi)          As used in this Section, the term “transfer” shall include every
mode, direct or indirect, absolute or conditional, voluntary or involuntary, of
disposing of or parting with an asset or an interest in an asset and includes
payment of money, release, lease, and creation of a lien or other encumbrance.

 

f.                                         Indemnity Obligations:

 

(i)            Each Borrower acknowledges that pursuant to the terms of this
Loan and Security Agreement, each Borrower is jointly and severally liable for
all of the Obligations, whether or not the Obligations represent amounts
actually advanced to an individual Borrower.  Accordingly, each Borrower has
expressly

 

22

--------------------------------------------------------------------------------


 

assumed the risk that such Borrower may be held liable for, and such Borrower’s
property may be applied to payment of, amounts advanced pursuant to this Loan
and Security Agreement to or for the direct benefit of another Borrower. 
Nothing contained in this Loan and Security Agreement shall in any way limit the
obligations of any Borrower to Lender or otherwise limit the joint and several
nature of all of the obligations of each Borrower.  Each Borrower shall be fully
liable to Lender pursuant to Loan Documents without regard to any allocation of
losses and liabilities by virtue of such indemnity provisions or otherwise.

 

(ii)           In any action or proceeding involving any state law, or any state
or federal bankruptcy, insolvency, reorganization, or other law affecting the
rights of creditors generally, if the obligations of any Borrower would
otherwise, taking into account the provisions of this Section, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any their creditors, on account of the amount of its liability under the
related documents, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Borrower, Lender, or any other person, be automatically limited and reduced to
the highest amount which is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

9.17         Notices

 

All notices or demands by any party to this Loan and Security Agreement shall,
except as otherwise provided herein, be in writing and may be mailed, postage
prepaid.  Notices so mailed shall be deemed given three (3) days after being
deposited in a United States post office box, postage prepaid, properly
addressed to Borrower or Lender at the mailing addresses stated herein or to
such other addresses as Borrower or Lender may from time to time specify in
writing.  Any notice so addressed and otherwise delivered shall be deemed to be
given when actually received by the addressee.

 

Mailing addresses:

 

Lender:

 

Summit Financial Resources, L.P.

2455 E. Parleys Way, Suite 200

Salt Lake City, Utah 84109

Attention:  Chief Credit Officer

 

Borrower:

 

CORGENIX MEDICAL CORPORATION]

CORGENIX, INC.

11575 Main Street, #400

Broomfield, Colorado 80020

Attention:  President

 

23

--------------------------------------------------------------------------------


 

9.18         Duplicate Originals; Counterpart Execution

 

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument.  Any Loan Documents may be
executed in several counterparts, without the requirement that all parties sign
each counterpart.  Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.

 

9.19         Disclosure of Financial and Other Information

 

Borrower hereby consents to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and Borrower.

 

9.20         Integrated Agreement and Subsequent Amendment

 

The Loan Documents constitute the entire agreement between Lender and Borrower,
and may not be altered or amended except by written agreement signed by Lender
and Borrower.

 

All prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

Effective Date: September 30, 2009.

 

 

 

Lender:

 

 

 

Summit Financial Resources, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Borrower:

 

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

By:

 

 

Name:  William Critchfield

 

Title:  Chief Financial Officer

 

 

 

CORGENIX, INC.

 

 

 

 

 

By:

 

 

Name:  William Critchfield

 

Title:  Chief Financial Officer

 

25

--------------------------------------------------------------------------------